DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The AFCP 2.0 request on 10/20/2021 is acknowledged. However, more than 2 hours is required to determine patentability. Accordingly, the after final is treated under pre-pilot procedure.
	The proposed amendment filed 10/20/2021 would require further search and consideration and is not entered.
Response to Arguments
	The arguments are moot, because the amendment is not entered. The examiner notes that the proposed amendment to claim 2 brings the claim closer in line with claim 1 by requiring a spin coating step onto a first substrate, but allows that substrate to be something other than paper. The examiner notes that applicant’s disclosure refers to forming a powder by scraping the composite off of a glass substrate. In addition, the claim has changed the step of forming a composite luminescent material by coating the composite powder with PDMS to mixing the powder with PDMS. The scope has changed from a PDMS coating to include a PDMS matrix with QD filler. The examiner requires additional search and consideration to fully consider the scope of amended claim 2.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN MURATA whose telephone number is (571)270-5596. The examiner can normally be reached M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL CLEVELAND can be reached on 5712721418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/AUSTIN MURATA/Primary Examiner, Art Unit 1712